Exhibit 99.02 I started in this business in the mid 1960s and have had the great pleasure of living through many bear markets and many periods in which investment performance fell short of expectations. So have many of my colleagues at AllianceBernstein. If there is a collective wisdom that can be gleaned from these experiences, its that steering an asset management company through traumatic times rests on disciplined adherence to a few key principles—and they form the basis of our strategy today. Let me summarize them for you: Imperatives in a Capital Market Trauma First and foremost, client portfolios need to be positioned to participate fully in the inevitable recovery, which if history is a guide, will arrive sooner and be stronger than widely anticipated. Remaining committed to the investment philosophies and processes that have underpinned historical success is central to achieving this outcome and yet is often compromised under the pressure of adverse results. Introspection about the efficacy of any asset management process should be an on going feature of a firm. But trying to learn a lot from capital market settings that depart from well established norms is almost always a path to failure. You can be sure it is one that we wont take. 1 Second, you need to see engendering client peace of mind as a job of equal importance to managing money.Providing clarity and perspective, separating fact from hyperbole, can be more important to client outcomes than alpha in asset class can ever hope to contribute. Success on this score rests on high content communications delivered in a timely and compelling fashion which, in our case, includes web casts, seminars, and many one-on-one meetings in which all senior professionals are fully engaged, right up to the very top of the firm. Third, you need to demonstrate that the steps being taken to respond to the financial pressures placed on the firm by the downturn will not undermine your intellectual capital and thus your ability to perform as well in the future as you have in the past. Fourth, you need to ensure that the firm remains financially strong throughout the down cycle, which in turn rests on two things: a balance sheet that is not vulnerable to capital market dislocations (a sacrosanct principal at AB, even in good times); and 2 a cost structure aligned to the reality of reduced revenues. Much of this alignment can be accomplished through adjustments in variable costs (compensation in particular, and to set the right tone I have waived my bonus entirely for 2008). But there are those times, such as now, in which alignment requires a physical downsizing of the firm.
